           Case 5:20-cv-00964-JLS Document 28 Filed 07/29/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     JASMIN URENA,

                              Plaintiff,

            v.                                                           CIVIL ACTION
                                                                           NO. 20-964
     LA FITNESS and FITNESS INTERNATIONAL,
     LLC d/b/a LA FITNESS,

                              Defendants


                                     MEMORANDUM OPINION

     Schmehl, J.    /s/ JLS                                          July 29, 2021

I.        INTRODUCTION

          Plaintiff, Jasmin Urena (“Urena”) brings this suit for personal injury against

     Defendant Fitness International, LLC, d/b/a LA Fitness (“Defendant”). Before the Court

     is the Motion for Summary Judgment of Defendant, Urena’s response and Defendant’s

     Reply. For the reasons discussed more fully below, Defendant’s Motion for Summary

     Judgment will be granted.

II.       LEGAL STANDARD

          Summary judgment is appropriate if there is no genuine dispute as to any material

     fact and the moving party is entitled to a judgment as a matter of law. Fed. R. Civ. Proc.

     56(c). “A motion for summary judgment will not be defeated by ‘the mere existence’ of

     some disputed facts but will be denied when there is a genuine issue of material fact.”

     Am. Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 581 (3d Cir. 2009) (quoting

     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-248 (1986)). A fact is “material” if

     proof of its existence or non-existence might affect the outcome of the litigation, and a
        Case 5:20-cv-00964-JLS Document 28 Filed 07/29/21 Page 2 of 8




  dispute is “genuine” if “the evidence is such that a reasonable jury could return a verdict

  for the nonmoving party.” Anderson, 477 U.S. at 248.

         In undertaking this analysis, the court views the facts in the light most favorable

  to the non-moving party. “After making all reasonable inferences in the nonmoving

  party’s favor, there is a genuine issue of material fact if a reasonable jury could find for

  the nonmoving party.” Pignataro v. Port Auth. of N.Y. and N.J., 593 F.3d 265, 268 (3d

  Cir. 2010) (citing Reliance Ins. Co. v. Moessner, 121 F.3d 895, 900 (3d Cir. 1997)).

  While the moving party bears the initial burden of showing the absence of a genuine

  issue of material fact, meeting this obligation shifts the burden to the non-moving party

  who must “set forth specific facts showing that there is a genuine issue for trial.”

  Anderson, 477 U.S. at 250.

III.   FACTUAL BACKGROUND

       Urena was a member of the Wyomissing, Pennsylvania LA Fitness. On January 7,

  2018, Urena was working out at the Wyomissing LA Fitness. (ECF No. 16, Ex. A, p. 26).

  After she completed her workout, she entered the sauna at the LA Fitness location. (Id., p.

  31). After approximately twenty (20) to twenty-five (25) minutes, Urena claims that she

  got up from the “second step” of the sauna and as she stepped onto the “first step,” the

  first step broke and she fell. (Id., p. 31). Urena used the sauna each time she went to the

  LA Fitness club and had no prior issues with the sauna. (Id., pp. 21-22). Urena claims

  that she injured her right knee in the fall and underwent arthroscopic surgery of her right

  knee as a result. (Exhibit “A”, pp. 60, 74.)

         On June 25, 2016, the parties entered into a Membership Agreement. (ECF No.

  16, Ex. B). Urena identified the Membership Agreement during her deposition and




                                                 2
      Case 5:20-cv-00964-JLS Document 28 Filed 07/29/21 Page 3 of 8




confirmed that the first page of said Membership Agreement contained her husband’s

email address and her cell number. (ECF No. 16, Ex. A, pp. 18-19) Urena also confirmed

that she signed the agreement on the first page of the document, placed her initials on the

second page of the Agreement, directly next to the section’s Exculpatory Clause, as well

as on the third page of the Agreement. (Id., pp. 18-20.)

       The Membership Agreement’s Exculpatory Clause (hereinafter the “Exculpatory

Clause”) is contained on the initialed second page and states:

       IMPORTANT: RELEASE AND WAIVER OF LIABILITY AND
       INDEMNITY. You hereby acknowledge and agree that use by
       Member and/or Member’s minor children of LA Fitness’ facilities,
       services, equipment or premises, involves risk of injury to persons
       and property, including those described below, and Member
       assumes full responsibility for such risks. In consideration of
       Member and Member’s minor children being permitted to enter any
       facility of LA Fitness (a “Club”) for any purpose including, but not
       limited to, observation, use of facilities, services or equipment, or
       participation in any way, Member agrees to the following: Member
       hereby releases and holds LA Fitness, its directors, officers,
       employees, and agents harmless from all liability to Member,
       Member’s children and Member’s personal representatives, assigns,
       heirs, and next of kin for any loss or damage, and forever gives up
       any claim or demands therefore, on account of injury to Member’s
       person or property, including injury leading to the death of Member,
       whether caused by the active or passive negligence of LA Fitness or
       otherwise, to the fullest extent permitted by law, while Member or
       Member’s minor children are in, upon, or about LA Fitness premises
       or using any LA Fitness facilities, services or equipment. Member
       also hereby agrees to indemnify LA Fitness from any loss, liability,
       damage or cost LA Fitness may incur due to the presence of Member
       or Member’s children in, upon or about the LA Fitness premises or
       in any way observing or using any facilities or equipment of LA
       Fitness whether caused by the negligence of Member(s) or
       otherwise. You represent (a) that Member and Member’s minor
       children are in good physical condition and have no disability,
       illness, or other condition that could prevent Member(s) from
       exercising without injury or impairment of health, and (b) that
       Member has consulted a physician concerning an exercise program
       that will not risk injury to Member or impairment of Member’s
       health. Such risk of injury includes (but is not limited to): injuries



                                             3
       Case 5:20-cv-00964-JLS Document 28 Filed 07/29/21 Page 4 of 8




        arising from use by Member or others of exercise equipment and
        machines; injuries arising from participation by Member or others
        in supervised or unsupervised activities or programs at a Club;
        injuries and medical disorders arising from exercising at a Club
        such as heart attacks, strokes, heat stress, sprains, broken bones,
        and torn muscles and ligaments, among others; and accidental
        injuries occurring anywhere in Club dressing rooms, showers and
        other facilities. Member further expressly agrees that the foregoing
        release, waiver and indemnity agreement is intended to be as broad
        and inclusive as is permitted by the law of the State of Pennsylvania
        and that if any portion thereof is held invalid, it is agreed that the
        balance shall, notwithstanding, continue in full force and effect.
        Member has read this release and wavier of liability and indemnity
        clause, and agrees that no oral representations, statements or
        inducement apart from this Agreement have been made.

 (Emphasis in the original.) (Ex. B.)

IV.   DISCUSSION

        Defendant argues that Urena’s Complaint should be dismissed due to Urena’s

 signing of the Membership Agreement which contains a valid and enforceable

 Exculpatory Clause, barring her claims of negligence. For the reasons set forth below,

 Defendant’s motion for summary judgment will be granted and Urena’s Complaint will

 be dismissed.

         The Pennsylvania Supreme Court has held that “an exculpatory clause is valid

 when three conditions are met. First, the clause must not contravene public policy.

 Secondly, the contract must be between persons relating entirely to their own private

 affairs and thirdly, each party must be a free bargaining agent to the agreement so that the

 contract is not one of adhesion.” Chepkevich v. Hidden Valley Resort, L.P., 2 A.3d 1174,

 1189 (Pa. 2010) (citing Princeton Sportswear Corp. v. H. & M. Associates, 507 A.2d 339

 (Pa. 1986) and Employers Liability Assurance Corp. v. Greenville Business Men's

 Association, 224 A.2d 620 (Pa. 1966) ). Further, “even once an exculpatory clause is



                                              4
      Case 5:20-cv-00964-JLS Document 28 Filed 07/29/21 Page 5 of 8




determined to be valid, it will, nevertheless, still be unenforceable unless the language of

the parties is clear that a person is being relieved of liability for his own acts of

negligence.” Id.

        In the instant matter, the clause in question does not violate public policy, as a

waiver of liability violates public policy only if it involves “a matter of interest to the

public or the state . . . [such as] the employer-employee relationship, public service,

public utilities, common carriers, and hospitals.” Seaton v. E. Windsor Speedway, Inc.,

582 A.2d 1380, 1382 (Pa. Super. Ct. 1990). Clearly, a clause between a private party and

a fitness facility does not involve a matter of interest to the public or the state. Therefore,

the first prong of the test set forth above is met. Similarly, the contract entered into

between Urena and Defendant is obviously one dealing only with their private affairs.

Accordingly, the second prong is also met.

        Lastly, I must decide whether the waiver in question is a contract of adhesion.

Courts have consistently held that agreements to participate in “voluntary sporting or

recreational activities” are not contracts of adhesion because “[t]he signer is a free agent

who can simply walk away without signing the release and participating in the activity,

and thus the contract signed under such circumstances is not unconscionable.”

Chepkevich v. Hidden Valley Resort, L.P., 2 A.3d 1174, 1190-91 (Pa. 2010). “The signer

is under no compulsion, economic or otherwise, to participate, much less to sign the

exculpatory agreement, because it does not relate to essential services, but merely

governs a voluntary recreational activity.” Id.

        In the instant matter, Urena was under no compulsion to exercise at a gym. See

Hinkal v. Pardoe, 133 A.3d 738, 741-42 (Pa. Super. Ct. 2016) (en banc), appeal denied,




                                               5
      Case 5:20-cv-00964-JLS Document 28 Filed 07/29/21 Page 6 of 8




141 A.3d 481 (Pa. 2016) (citing the “thorough and well-reasoned opinion” of the trial

court, which held that the plaintiff’s gym membership agreement was not a contract of

adhesion because exercising at a gym is a voluntary recreational activity and the plaintiff

was under no compulsion to join the gym). Accordingly, the waiver that Urena signed

cannot be considered a contract of adhesion and is valid. Even so, the waiver will only be

enforceable so long as it is clear that Defendant is being relieved of liability from its own

acts of negligence. See Chepkevich, 2 A.3d at 1189.

       The Membership Agreement states:

       Member hereby releases and holds LA Fitness...harmless from all liability
       to Member...for any loss or damage and forever gives up any claim or
       demands therefore, on account of injury to Member’s person..., whether
       caused by the active or passive negligence of LA Fitness or otherwise, to
       the fullest extent permitted by law.

Mem. Agrmt. 2. The language of this exculpatory clause could not be clearer. Therefore,

the waiver in question is enforceable and Defendant has established its immunity from

this negligence suit based on the language of the exculpatory clause. This decision is in

line with several cases in this District, where Courts have upheld the validity of identical

LA Fitness exculpatory clauses. See Hill v. LA Fitness, 2018 WL 1757604 (E.D. Pa., Apr.

12, 2018) (Joyner, J.); Evans v. Fitness & Sports Clubs, 2016 WL 5404464 (E.D. Pa.,

Sept. 28, 2016) (Brody, J.); Artwell v. LA Fitness, 2011 WL 79821 (E.D. Pa., Jan. 10,

2011) (Fullam, J.).

       Urena sets forth two arguments in an attempt to defeat Defendant’s motion,

neither of which the Court finds persuasive. First, Urena argues that Defendant’s Motion

for Summary Judgment is untimely, as it should have been filed by July 29, 2020, (thirty

days after the close of discovery) and wasn’t filed until February 24, 2021. In making this




                                              6
      Case 5:20-cv-00964-JLS Document 28 Filed 07/29/21 Page 7 of 8




argument, Urena cites to Federal Rule of Civil Procedure 56(b), which states that

Motions for Summary Judgment may be filed until thirty days after the close of discovery

unless the court orders otherwise. However, as the Third Circuit has stated, “[Rule 56(b)]

is only a default timing provision; Rule 56 grants District Courts discretion to order

otherwise.” Cioni v. Globe Specialty Metals, 618 Fed. Appx. 42 (3d Cir. 2015).

       In this matter, I reject Urena’s argument as to the timeliness of Defendant’s

motion for summary judgment, especially in light of the fact that Urena herself took a

deposition well after June 29, 2020, the date that she claims was the close of discovery

for purposes of calculating the summary judgment deadline.

       Next, Urena argues that the Membership Agreement was in English and her

primary language is Spanish and is therefore an unenforceable contract of adhesion. ECF

No. 17, p. 9. However, “under Pennsylvania law, Defendant alone is responsible for

understanding and reading the Contract prior to signing it. The potential language barrier

does not raise a genuine dispute of material fact as to whether an agreement is valid and

enforceable.” Wells Fargo Bank, N.A. v. Chun Chin Yung, 317 F.Supp.3d 879, 887 (E.D.

Pa. 2018). It is also noteworthy that in a case involving the exact same LA Fitness waiver

as the one in question here, a plaintiff unsuccessfully argued that the exculpatory clause

was not enforceable because she did not speak English. In that case, the Court stated that

“[Plaintiff’s] inability to speak English does not bar her from becoming contractually

bound.” Kang v. LA Fitness, 2016 WL 7476354 (D.N.J., Dec. 29, 2016) (Hayden, J.) I

similarly find Urena’s argument to be unavailing. The exculpatory clause in question is

valid and enforceable and serves to bar the instant action. Accordingly, Defendant’s

motion will be granted.




                                             7
       Case 5:20-cv-00964-JLS Document 28 Filed 07/29/21 Page 8 of 8




V.    CONCLUSION

      For the reasons set forth above, Defendant’s Motion for Summary Judgment is

 granted and Urena’s Complaint is dismissed. An appropriate order follows.




                                            8
